HALL, Judge.
By a joint motion for dismissal, the parties have informed us that they have settled their differences and that this cause is now moot. When a cause becomes moot on ap*281peal, all previous orders and judgments should be vacated and the cause dismissed. Freeman v. Burrows, 141 Tex. 318, 171 S.W.2d 863 (1943); Blanton v. City of Houston, 163 Tex. 224, 353 S.W.2d 412 (1962). Accordingly, it is ordered that the judgment of the trial court be, and it is hereby, set aside, and this cause is dismissed. In keeping with the parties’ motion, all costs are taxed against the appellants.